- provide by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. (“Company” or “Contax”) (Bovespa: CTAX3, CTAX4; OTC: CTXNY) hereby announces its results for the third quarter of 2011 (3Q11). The financial information in this report was prepared in accordance with International Financial Reporting Standards (IFRS) and the accounting practices adopted in Brazil, including Brazilian Corporate Law and the pronouncements, guidelines and interpretations issued by the Accounting Pronouncements Committee (CPC) and approved by the CVM (Brazilian Securities and Exchange Commission) applicable to the Company’s operations. The 3Q10 information presented herein was modified in relation to the previously reported figures in order to comply with IFRS, thereby ensuring better comparability with the 3Q11 figures, which are also being presented in accordance with IFRS. Contents About Contax 2 Highlights 3 Main Indicators 4 Operating Performance 5 Financial Performance 7 Net Operating Revenue (NOR) 9 Costs and Expenses 11 EBITDA 14 Depreciation/Amortization 17 Net Financial Result 17 Net Income 17 Net Cash/(Debt) 18 Investments (CAPEX) 18 Other Events 19 Attachments 20 1. Income Statement 20 2. Balance Sheet 22 3. EBITDA Reconciliation 23 Disclaimer 24 About Contax Contax S.A. is one of the largest global Business Process Outsourcing (BPO) companies with broad expertise in Customer Relationship Management (CRM). By providing customized consulting services that differentiate it from competitors, Contax is an integral part of its clients’ ecosystem and delivery chain and helps them make the most of their business. Currently, the Company operates predominantly in the customer service, debt collection, telemarketing, retention, back-office, technology services and trade marketing segments. Contax has 139 clients and its business strategy prioritizes the development of long-term relationships with large companies in diverse market sectors that use its services, including telecommunications, finance, utilities, services, government, healthcare and retail, among others. In September 2011, Contax had operations in Argentina, Brazil, Colombia and Peru, and maintained a commercial presence in the United States and Spain, with a total of 115 thousand employees. The Company’s consolidated results presented herein include the results of Contax S.A., Todo Soluções em Tecnologia (Todo!), Ability Comunicação Integrada Ltda. (Ability), Mobitel S.A. (Dedic/GPTI), Contax Sucursal Empresa Extranjera (Contax Argentina), Contax Colombia (“Contax Colômbia”) and the companies making up the Allus Group (“Allus”), Stratton Spain S.L. Allus Spain S.L., Stratton Argentina S.A., Stratton Peru S.A. and Multienlace S.A 2 Highlights g On August 30, 2011, Contax inaugurated the largest contact center in South America, in Recife, in a ceremony attended by the current Brazilian President, Dilma Rousseff. This new center means that the Northeast now accounts for 43% of Contax’s total contact center operations in Brazil
